Citation Nr: 1110069	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  05-41 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a perforated right eardrum.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for pes planus.

4.  Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefits sought on appeal.

The Veteran was scheduled to testify at a Board videoconference hearing in April 2007.  However, the Veteran failed to report for the hearing as scheduled.  The Board then remanded the Veteran's claims for additional development in February 2009.  That development has been completed, and the case is once again before the Board for appellate review.  

The issues of entitlement to service connection for hearing loss, pes planus, and a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran does not have a current perforated right eardrum disability.


CONCLUSION OF LAW

A perforated right eardrum disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in February 2005 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided prior to the initial adjudication of the Veteran's claim did not address either the rating criteria or effective date provisions, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.

The Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, VA authorized examination reports, and lay statements have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and, to the extent possible, provides an opinion as to the etiology of the Veteran's perforated eardrum.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service treatment records are negative for any complaints, treatment, or diagnosis of a perforated eardrum.  The Veteran underwent examinations in December 1960, December 1961, December 1964, and October 1966.  No relevant abnormalities were noted.

VA treatment records dated October 2001 and January 2003 indicate that the tympanic membranes were intact.

The Veteran was afforded a VA examination in February 2010.  Otoscopy did not reveal evidence of a tympanic membrane perforation.

Based on the evidence of record, the Board finds that service connection for a perforated right eardrum is not warranted.  There is no competent evidence of a current eardrum perforation.  The Court has consistently held that, under the law cited above, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated, "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).
	
The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has considered the Veteran's own statements in support of his claim.  The Federal Circuit held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki,  312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, the Board does not find that the Veteran is competent to render a diagnosis of a perforated eardrum.  While the Veteran is certainly competent to report observable symptoms, he has not been shown to be competent to identify specific disorders based solely on observation.  Further, to the extent the Veteran has asserted that he has a perforated eardrum due to service, he has not demonstrated the medical knowledge required to establish such an etiological nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between the claimed disorder and the Veteran's period of service.

As the evidence is against a finding of a current eardrum disability, service connected is not warranted.


ORDER

Service connection for a perforated right eardrum is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary with respect to the Veteran's claims for service connection for hearing loss, pes planus, and a respiratory disorder.

Hearing Loss

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Section 3.385 of Title 38, Code of Federal Regulations does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  When audiometric test results at the veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

Service treatment records include audiological evaluations.  The Board notes that prior to November 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA). Those are the figures on the left in each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

The Veteran underwent an enlistment examination in December 1960.  No puretone thresholds were recorded.  The Veteran's hearing measured 15/15 on spoken voice and whispered voice testing.

During an examination in December 1961, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
10 (20)
10 (20)
20 (30)
35 (40)
LEFT
5 (20)
-5 (5)
10 (20)
25 (35)
30 (35)

The examining physician noted defective hearing in the right ear.

On additional examinations in December 1964 and October 1966, the Veteran's hearing measured 15/15 on spoken voice and whispered voice testing.

The Veteran was afforded a VA examination in February 2010.  After obtaining a history from the Veteran, reviewing the claims file, and conducting a physical examination, the VA examiner concluded that the Veteran's current hearing loss was less likely than not related to service, as the Veteran's high-frequency hearing loss was not consistent with a pattern of hearing loss due to noise exposure.  However, the examiner did not comment as to whether the Veteran's current hearing loss was otherwise incurred in service.

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2010).  In this case, no hearing defect was noted at the time the Veteran was accepted into service.  However, some hearing loss was detected during the Veteran's December 1961 examination.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, although the VA examiner in this case concluded that the Veteran's current hearing loss was not consistent with noise exposure, a supplemental opinion is needed to address whether the hearing loss noted in service is otherwise related to, or the initial manifestation of, current hearing loss.

Pes Planus

During the Veteran's December 1960 enlistment examination, he was diagnosed with pes planus, 2nd degree, not considered disqualifying, as well as bilateral hammertoes of the feet excluding the two great toes, also not considered disqualifying.

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran was afforded a VA examination for his pes planus in February 2010.  After a physical examination and a review of the claims file, the examiner opined that "it was at least as likely as not that the Veteran's pes planus, pre-existing condition, was due to natural progression."

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In this case, the examiner did not provide an explanation for his conclusion that pes planus was not aggravated beyond its normal progression.  Therefore, the case should be remanded for a supplemental opinion which provides a sufficient rationale for the underlying conclusion.

Respiratory Disorder

The Veteran has alleged that he has a respiratory disorder as a result of inservice asbestos exposure.  Specifically, he stated that he was exposed to asbestos while working as a deckhand in the Navy with chipping paint in the cargo area.  

As to claims of service connection for asbestosis or other asbestos-related diseases, VA has issued a circular on asbestos-related diseases.  This circular, DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular), provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular were included in a VA Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, para. 7.68 (Sept. 21, 1992).  Subsequently, the M2-1 provisions regarding asbestos exposure were amended.  The new M21-1 guidelines were set forth at M21-1, Part VI, para. 7.21 (Oct. 3, 1997).  The guidelines provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease; that VA is to develop any evidence of asbestos exposure before, during and after service; and that a determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.  See Ashford v. Brown, 10 Vet. App. 120 (1997); McGinty v. Brown, 4 Vet. App. 428 (1993).

Pursuant to the Board's February 2009 remand, additional development was undertaken to determine whether the Veteran was exposed to asbestos during service.  Records associated with the claims file demonstrate that asbestos was present on the U.S.S. Guadalcanal, which the Veteran served aboard.  Therefore, asbestos exposure in service is conceded.

The Veteran underwent a VA examination in April 2002.  Based on a history provided by the Veteran, a review of the claims file, and a physical examination, he was diagnosed with chronic bronchitis.  However, an opinion regarding the etiology of this condition was not offered.

VA treatment records show the Veteran was treated for an upper respiratory infection in December 2003.

In October 2005, the Veteran was diagnosed and treated for an acute exacerbation of chronic bronchitis.  X-rays revealed findings suggestive of community-acquired pneumonia.

The Veteran was afforded a VA examination in February 2010.  On examination, the lungs were clear to auscultation.  No rales, ronchi, or wheezing were present.  A chest x-ray revealed normal lungs, heart, mediastinum, and bony thorax.  Pulmonary function testing showed lung volumes to be within normal limits.  FEV1/VC ratio and spirometry was normal.  Diffusing capacity for carbon monoxide was normal.  The examiner indicated that the Veteran did not have a current respiratory disorder.  He noted the Veteran's previous diagnoses of bronchitis and an upper respiratory infection.  However, on examination, the Veteran did not have any chronic pulmonary conditions.

The Board notes that in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  Here, although no disability was evident during the Veteran's most recent examination, earlier reports reflect a diagnosis of chronic bronchitis in 2002, and in 2005 (during the period on appeal), with additional complaints of other respiratory conditions.  Therefore, the requirement of a current disability is satisfied.

Because no disability was evident on examination, the February 2010 VA examiner did not provide an opinion on etiology.  However, in light of the holding in McClain, a supplemental opinion should be obtained which addresses, to the extent possible, whether previously diagnosed respiratory disorders, including chronic bronchitis, are related to service, to include asbestos exposure in service.

Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of this remand, should be forwarded to the VA examiner who conducted the February 2010 VA audiological examination.  Upon review, she should provide a supplemental opinion as to whether it is at least as likely as not that the Veteran's hearing loss in service, noted on examination in December 1961, is related to his current hearing loss disability.  The examiner should review the entire record and provide a complete rationale for all opinions offered.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

If the VA examiner is not available, the Veteran should be scheduled for another examination to determine whether the Veteran's current hearing loss was incurred in service.  All indicated tests and studies should be accomplished, and the examiner should comply with the instructions above, to include an opinion as to whether it is at least as likely as not that the Veteran's hearing loss noted during service is related to his current hearing loss disability.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  The claims file, including a copy of this remand, should be forwarded to the VA examiner who conducted the February 2010 VA foot examination.  Upon review, he should provide a supplemental opinion as to whether it is at least as likely as not that the Veteran's pre-existing pes planus, noted on examination in December 1960, was aggravated beyond its normal progression by the Veteran's period of active service.  The examiner should review the entire record and provide a complete rationale for all opinions offered.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

If the VA examiner is not available, the Veteran should be scheduled for another examination to determine whether the Veteran's pre-existing pes planus was aggravated by service.  All indicated tests and studies should be accomplished, and the examiner should comply with the instructions above, to include an opinion as to whether it is at least as likely as not that the Veteran's pre-existing pes planus was aggravated by his period of active service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

3.  The claims file, including a copy of this remand, should be forwarded to the VA examiner who conducted the February 2010 VA respiratory examination.  Upon review, he should provide a supplemental opinion as to whether it is at least as likely as not that the Veteran's previously diagnosed chronic bronchitis, noted on examination in 2002 and 2005, is etiologically related to service, to include asbestos exposure conceded in service.  The examiner should review the entire record and provide a complete rationale for all opinions offered.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

If the VA examiner is not available, the Veteran should be scheduled for another examination to determine whether the Veteran's chronic bronchitis, diagnosed in 2002 and 2005, was incurred in service, to include as due to conceded asbestos exposure in service.  All indicated tests and studies should be accomplished, and the examiner should comply with the instructions above, to include an opinion as to whether it is at least as likely as not that the Veteran's chronic bronchitis diagnoses are related to service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

5.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


